Citation Nr: 0639904	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from February 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends that since his service in Vietnam he has 
had constant ringing in his ears.  He claims that prior to 
his military service he had no hearing problems, but that 
continuous blasts from artillery damaged his hearing during 
service.  He reported that he was part of an artillery unit 
which gave support to various infantry units in Vietnam, and 
that his unit would fire anywhere from 275 to 300 rounds per 
day.  He claimed that his field artillery unit was primarily 
used for ground attacks, and that they were not equipped with 
any type of ear protection.  

On the veteran's October 1967 medical examination prior to 
enlistment in service, an audiometric evaluation showed pure 
tone thresholds of -5, -5, 5, 5, and 10, in the right ear, 
and 5, -5, -5, -5, and 0 in the left ear, at 500, 1000, 2000, 
3000, and 4000 hertz (Hz), respectively.  On his separation 
examination from service dated in October 1969, an 
audiometric evaluation showed pure tone thresholds of 5, 10, 
15, 30, and 40, in the right ear, and 10, 20, 15, 30, and 45 
in the left ear, at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  Thus, it appears that the veteran sustained 
hearing loss during service.

The veteran's DD Form 214 shows his last duty assignment was 
"A Bry 6/15 Arty USARV".  His military occupational 
specialty (MOS) upon discharge was "71T20", and the related 
civilian occupation was "clerk".  He explained that he was 
shifted to that MOS just prior to discharge in order to 
oversee a motor pool.

Other service personnel records show that the veteran's 
principal duties included basic combat training; mech. maint. 
appr.; wheel veh. mech.; and maint. data. sp.  He was 
initially assigned to the 598th Maint. Co. at Fort Benning, 
and in Vietnam he was attached to "Btry A 6th Bn. 15th Arty" 
and then to "Svc Btry 6th Bn 15th Arty".

In support of his claim, the veteran submitted a statement 
describing the locations at which he served while in Vietnam.  
He asserted that he was involved in a ground attacks, and 
supported several fire bases.  He also submitted an excerpt 
descrbing the "II Field Force" in Vietnam, two maps of 
Vietnam, and several photographs from Vietnam, presumably of 
himself and fellow service members either holding or standing 
near various armaments.  Finally, the veteran submitted a 
buddy statement from L.C.J., who indicated that the veteran 
was a power generator mechanic with the "6th 15th Arty 
Company".  L.C.J. described the various locations to which 
their company had moved, and indicated that they were at a 
fire support base which was overrun by the enemy in 1969, and 
that in the last part of 1969 the veteran's MOS was changed 
so he could become an acting sergeant to take over the motor 
pool.

Based on the service personnel records, the veteran's 
statements, and his buddy statement, coupled with the 
apparent sensorineural hearing loss sustained during service, 
it is apparent that the veteran was exposed to excessive 
noise in service.

On VA examination in December 2003, the veteran reported he 
was in combat in Vietnam and that his military noise exposure 
consisted primarily of heavy artillery.  He denied non-
military noise exposure subsequent to service.  He gave a 
history of bilateral progressive hearing loss and bilateral 
progressive tinnitus.  He indicated that at the present time 
his tinnitus was constant and loud.  The VA examiner noted 
that review of the service medical records was negative for 
tinnitus, but that at separation the veteran was noted to 
have bilateral minimal high frequency hearing loss present.  
The diagnoses were bilateral high frequency sensorineural 
hearing loss and bilateral constant tinnitus.  The VA 
examiner then commented,

Although the veteran's high frequency normal limits 
at separation of active duty was minimal, and 
although there has been significant decline in 
audiometric thresholds since separation from active 
duty, it would appear that at least a portion of 
the veteran's current bilateral high frequency 
sensorineural hearing loss was secondary to 
military noise exposure.

The VA examiner then concluded that since review of service 
medical records was negative for tinnitus and since no 
indication could be found that tinnitus was incurred while on 
active duty, it appeared that the bilateral tinnitus had 
begun subsequent to separation from active duty.  The 
examiner opined that most of the veteran's current hearing 
loss and tinnitus were related to presbycusis.  The examiner 
concluded that it was less likely than not that the veteran's 
current bilateral tinnitus was related to service.

The Board finds that there are problems with the VA 
examiner's opinion in December 2003.  First, the VA 
examiner's statement that "the veteran's high frequency 
normal limits at separation of active duty was minimal", to 
the extent we can parse the phraseology, appears to be 
incorrect.  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  As noted above, the veteran's puretone 
thresholds upon separation from service were not within 
normal limits, but rather were indicative of sensorineural 
hearing loss.  In addition, because sensorineural hearing 
loss presupposes at least some damage to an acoustic nerve, 
the VA examiner should have provided some explanation as to 
whether the tinnitus (which the veteran claims started in 
service or right after service in Vietnam) was related to the 
nerve damage.

We recognize that, in this and other cases, only independent 
medical evidence may be considered to support our findings.  
The Board is not free to substitute its own judgment for that 
of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  However, where the medical opinion evidence 
is not sufficiently clear to be relied upon by the Board, we 
must seek clarification.

In view of the foregoing, the Board finds that the VA 
examiner based his conclusion on an inaccurate factual basis 
and, therefore, his opinion is of little probative value.  
See Reonal, supra.  As a result, the record does not contain 
a competent and probative medical opinion addressing the 
question of whether there is a causal relationship between 
the veteran's current tinnitus and his military service 
(which includes his noise exposure in service with apparent 
resulting sensorineural hearing loss or nerve damage).  Thus, 
there is insufficient medical evidence for the Board to make 
a decision on the claim, and the Board finds that a remand 
for a medical opinion (with examination if needed) is 
necessary in order to satisfy VA's duty to assist the veteran 
and for the Board to be able to render a fully informed 
decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who conducted the VA examination in December 
2003, (or other appropriate physician, if 
the original examiner is no longer 
available), and request that he/she review 
the audiometric findings on the veteran's 
pre-enlistment examination in October 1967 
and the audiometric findings on his 
separation examination in October 1969, 
which appear to show sensorineural hearing 
loss attributed to noise trauma in service.  
The claims folder, to include this Remand 
and the service medical records, must be 
made available to the examiner for review in 
conjunction with the examination.  In the 
report, the examiner should indicate whether 
the claims file was reviewed.  

a.  The examiner, or other appropriate 
physician, should be asked to provide an 
opinion as to the etiology of the 
veteran's claimed tinnitus.  The examiner 
should express an opinion as to whether 
it is more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not 
(i.e., a 50-50 degree of probability), or 
unlikely (i.e., a probability of less 
than 50 percent) that the veteran's 
tinnitus is causally related to noise 
exposure during military service.  The 
examiner should comment upon, and 
reconcile, if possible, the fact that the 
veteran has reported that his tinnitus 
began in service or right after service 
due to noise exposure in service, with 
the fact that the veteran's bilateral 
sensorineural hearing loss sustained 
service has been attributed to noise 
exposure in service. 

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.  If it cannot be determined whether 
the veteran currently has tinnitus which 
is causally related to his military 
service, on a medical or scientific basis 
and without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
report, and explain why this is so.

d.  If the requested opinions cannot be 
obtained by a review of the record, then 
the veteran should be scheduled for a new 
examination to address the above 
questions.

2.  Review and readjudicate the claim. If it 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and be given the opportunity to 
respond.  The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



